DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/345790, filed on 09 October 2019.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 01 July 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a non-volatile memory device comprising: a semiconductor substrate; an insulating layer provided above the semiconductor substrate a first conductive layer functioning a source layer provided above the insulating layer; first electrodes stacked above the first conductive layer in a first direction perpendicular to the first conductive layer; a second electrode provided the second and third electrodes being disposed adjacently in a second direction parallel to the first conductive layer and being electrically isolated each other by a first slit provided between the second and third electrodes; a first semiconductor body piercing through the first electrodes and the second electrode in the first direction, a lower end of the first semiconductor body being electrically connected to the first conductive layer, the first semiconductor body forming first memory cells at crossing portions with the first electrodes and forming a first selection transistor at a crossing portion with the second electrode; a second semiconductor body piercing through the first electrodes and the second electrode in the first direction, a lower end of the second semiconductor body being electrically connected to the first conductive layer, the second semiconductor body forming second memory cells at crossing portions with the first electrodes and forming a second selection transistor at a crossing portion with the second electrode, the first and second semiconductor bodies being arranged in a third direction oblique to the second direction; a third semiconductor body piercing through the first electrodes and the third electrode in the first direction, a lower end of the third semiconductor body being electrically connected to the first conductive layer, the third semiconductor body forming third memory cells at crossing portions with the first electrodes and forming a third selection transistor at a crossing portion with the third electrode; and a fourth semiconductor body piercing through the first electrodes and the third electrode in the first direction, a lower end of the fourth semiconductor body being electrically connected to the first conductive layer, the fourth semiconductor body forming fourth memory cells the third and fourth semiconductor bodies being arranged in the third direction; and as recited in independent claim 11, a non-volatile memory device comprising: a first conductive layer functioning a source layer; control gate electrode films stacked above the first conductive layer in a first direction perpendicular to the first conductive layer; a selection gate electrode film provided between the first conductive layer and the control gate electrode films, the selection gate electrode film being divided into plural portions electrically isolated each other in a second direction parallel to the first conductive layer, the plural portions being alternately arranged with isolating portions in the second direction, the isolating portions including a first isolating portion provided with an interconnection member and a second isolating portion buried with an insulating film and not provided with the interconnection member; semiconductor bodies piercing through the control gate electrode films and the selection gate electrode film in the first direction, lower ends of the semiconductor bodies being electrically connected to the first conductive layer, the semiconductor bodies forming memory cells at crossing portions with the control gate electrode films and forming selection transistors at crossing portions with the selection gate electrode film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/10/2021